Citation Nr: 1438120	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-27 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a skin disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran                                         


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In July 2012, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims file. The Board notes that the Veteran had also requested a hearing before a Veterans Law Judge sitting in Washington, D.C. As such, he was notified at his address of record in a May 2013 letter that his requested hearing had been scheduled for July 2013.  However, the Veteran failed to appear for his scheduled hearing. 

While a subsequent letter from the Board sent to the same address in July 2013 was returned as undeliverable, the May 2013 letter notifying the Veteran of his Board hearing was not returned as undeliverable and was sent to his address of record, which was verified at the July 2012 DRO hearing.  Therefore, as he failed to appear for his hearing without good cause, the Veteran's request for a Board hearing is considered withdrawn. 38 C.F.R. § 20.702(d) (2013).

Notwithstanding the above, in August 2013 the Board remanded the issue on appeal for further development. 

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Veteran has a second paperless claims file in Virtual VA.  However, a review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In August 2013, the Board remanded the issue on appeal for further development, to include obtaining Social Security Administration (SSA) records, sending the Veteran a letter requesting private treatment information, obtaining VA treatment records, affording the Veteran a VA examination, and readjudicating the Veteran's claim in a supplemental statement of the case (SSOC).  

In December 2013 it was determined that the Veteran's SSA records were not available.  The RO contacted the Veteran by a December 2013 letter asking for information about his private treatment in order to obtain outstanding treatment records; the Veteran did not respond to the December 2013 letter.   The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  In addition, the RO readjudicated the Veteran's claim in the January 2014 SSOC.  Therefore, it appears that the AOJ has substantially complied with those remand directives such that no further action is necessary in that regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran was afforded a VA examination in December 2013.  The VA examiner was directed to determine his current skin diagnosis, to determine whether it is at least as likely as not (i.e., a probability of 50 percent or more) that any current skin disorder was incurred or is otherwise the result of his military service.  The VA examiner was told to consider whether the current skin disorder is related to the forearm burn noted in January 1952 or the left scapular scar noted at the September 1952 separation examination.  

The Veteran was afforded a VA examination in December 2013 and it was noted that the Veteran had a diagnosis of eczema but did not have a current diagnosis.  He opined that the Veteran's current skin condition was less likely as not caused by or a result of the burn on the forearm and left scapular scar, from the records, and that there was no mention of a burn to the anterior  chest from the records.  

While the VA examiner discussed the two in-service notations, as directed, he failed to discuss if it was related to any aspect of his military service and he also failed to take into consideration the Veteran's statements.  Thus, the Board finds that the Veteran's claims file should be sent to the December 2013 VA medical examiner and he should opine if any skin diagnosis  it at least likely as not due to the Veteran's military service.  He should discuss the in-service treatment and take into consideration the Veteran's statements. 

In the March 2014 Informal Hearing Presentation the Veteran's representative asserted that the Veteran may or may not have received all information sent from the VA because his apartment number was in correct.  In May 2014 the Veteran's representative confirmed the Veteran's address, which has now been corrected in the VA system.  

The Board finds that the RO should send the Veteran the August 2013 remand and the January 2014 SSOC, both of these documents listed the wrong apartment number for the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Resend to the Veteran the August 2013 Board remand and the January 2014 SSOC to the corrected address.

2.   The Veteran's claims file should be returned to the December 2013 VA examiner.  If the December 2013 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

A) The examiner should identify all current disorders of the skin.

(B) For each currently diagnosed skin disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that any current skin disorder was incurred or is otherwise the result of his military service. 

In answering the foregoing, the VA examiner should consider whether the current skin disorder is related to the forearm burn noted in January 1952 or the left scapular scar noted at the September 1952 separation examination. 

The examiner is advised that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted. 

A rationale must be provided for any opinion offered. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



